Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 01/24/22 have been fully considered but they are not persuasive.
Applicant’s remark argues that Suzuki, Ackermann or Prinsloo (alone or in combination) fails to disclose or teach or suggest a surrounding angle of each of the stator vanes with respect to the vane supporting portion is set to an angle to leave no clearance between the stator vanes in the circumferential direction of the vane supporting portion when the swirling flow generating member is seen in an axial direction thereof.
Examiner respectfully disagrees.
Figure 1 of Prinsloo clear teaches a surrounding angle of each of the stator vanes with respect to the vane supporting portion is set to an angle to leave no clearance between the stator vanes in the circumferential direction of the vane supporting portion when the swirling flow generating member is seen in an axial direction thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DUNG H BUI/           Primary Examiner, Art Unit 1773